Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 10/26/2020, the Applicant amended claims 1, 17 and 19, cancelled claims 4, 11 and 20, added new claims 22-24, and argued against the rejections in the Non-Final rejection dated 02/10/2020.
	In light of the claim amendment for claim 17, the examiner withdraws the 112(b) claim rejection previously set forth in the Non-Final rejection dated 02/10/2020.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bestaoui-Spurr (U.S 2017/0073576) in view of Xie (U.S 2011/0146985).

(a)    sodium silicate or potassium silicate (Abstract; Page 1, [0007], lines 1-22; Page 2, paragraph [0017]; Page 3, paragraph [0026] and [0027]), lines 1-9);
 (c)    an aluminosilicate (Abstract; Page 1, [0007], lines 1-22; Page 2, paragraph [0017]); and
(d)    at least one member selected from the group consisting of:
(i)    aluminum trichloride;
(ii)    alkaline earth oxide or hydroxide (Abstract; Page 1, [0007], lines 1-22; Page 2, paragraph [0017]);
(iii)    zinc chloride;
(iv)    an oxide of a transition metal (Abstract; Page 1, [0007], lines 1-22; Page 2, paragraph [0017]; Page 3, paragraph [0026] and [0027]), lines 1-9); and
(v)    weak organic acid, salt or ester thereof.
	Bestaoui, however, fails to disclose a coating comprising:
(b)    an alkali hydroxide or alkali oxide.
Xie teaches the methods above wherein the proppant or sand control particulate core is strengthened with a coating comprising (b) an alkali hydroxide or alkali oxide (Abstract; Page 4, [0036], lines 13-25 [Wingdings font/0xE0] Xie teaches this limitation by incorporating a crystal initiator in the form of alkali metal oxides and/or transition metal or oxides on the template shell/sphere coating) for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Bestaoui in view of Xie to incorporate a coating comprising an alkali hydroxide or alkali oxide because doing so would enhance the strength of the template shell coating in order for the proppant to have better resistance for fracturing downhole and hydrocarbon recovery operations.

	Regarding Claim 2, Xie teaches the method of claim 1, wherein the composite is prepared by etching at least a portion of the surface of the proppant or sand control particulate core prior to introducing any of (a), b), (c) or (d) to the proppant or sand control particulate core (Abstract; Page 7, paragraphs [0065], [0066] and [0067]).

	Regarding Claim 3, Xie teaches the method of claim 2, wherein the proppant or sand control particulate core is etched with sodium hydroxide and/or sodium silicate (Abstract; Page 7, paragraphs [0065], [0066] and [0067]).

	Regarding Claim 5, Bestaoui discloses the method of claim 1, wherein (d) comprises aluminum trichloride (Abstract; Page 1, [0007], lines 1-22; Page 2, paragraph [0017]).



	Regarding Claim 7, Bestaoui discloses the method of claim 6, wherein the transition metal oxide is zinc oxide (Abstract; Page 1, [0007], lines 1-22; Page 2, paragraph [0017]; Page 3, paragraph [0026] and [0027]), lines 1-9).

	Regarding Claim 8, Bestaoui discloses the method of claim 1, wherein the transition metal of the transition metal containing oxide is selected from the group consisting of a Group III to VIII metal (Abstract; Page 1, [0007], lines 1-22; Page 2, paragraph [0017]; Page 3, paragraph [0026] and [0027]), lines 1-9).

	Regarding Claim 9, Bestaoui discloses the method of claim 1, wherein the transition metal of the transition metal oxide is selected from the group consisting of zinc, copper, titanium, zirconium, vanadium, niobium, chromium, molybdenum, tungsten, manganese, cobalt, iron, nickel or palladium (Abstract; Page 1, [0007], lines 1-22; Page 2, paragraph [0017]).

	Regarding Claim 10, Xie teaches the method of claim 1, wherein (d)(v) is at least one member selected from the group consisting of acetic acid, formic acid, citric acid, oxalic acid, malonic acid, succinic acid, malic acid, tartaric acid, lactic acid, fumaric acid, propionic acid, butyric acid, chloroacetic acid, edetatic acid, pentateic acid or a salt, anhydride or ester thereof and as mixtures thereof (Page 5, paragraph [0042]; Page 7, paragraph [0066]).

	Regarding Claim 12, Bestaoui discloses the method of claim 1, wherein the proppant or sand control particulate core is selected from the group consisting of sand, ceramic beads, glass beads, bauxite grains, sintered bauxite, sized calcium carbonate, walnut shell fragments, aluminum pellets, nylon pellets, nut shells, gravel, resinous particles, alumina, minerals, polymeric particles, and combinations thereof (Abstract; Page 2, paragraph [0016]).

	Regarding Claim 13, Bestaoui discloses the method of claim 12, wherein the proppant or sand control particulate core is sand (Abstract; Page 2, paragraph [0016]).

	Regarding Claim 14, Bestaoui discloses the method of claim 1, wherein the compressive strength of the composite is between from about 34 to about 130 MPA (Abstract; paragraph [0013]).

	Regarding Claim 15, Xie teaches the method of claim 1, wherein the surface of the composite is hydrophobic or oleophobic (Abstract; Page 7, paragraph [0065], lines 1-8; paragraph [0066], lines 1-29).

Regarding Claim 16, Xie teaches the method of claim 1, wherein the surface of the composite imparts at least one of the following properties to the composite:
(a)    magnetism;
(b)    isolator;

(d)    paramagnetic; or
(e) electrical conductivity.

	Regarding Claim 17, Xie teaches the method of claim 1, wherein the surface of the composite is coated with nanoparticles (Abstract; Page 5, paragraph [0042], lines 1-7).

	Regarding Claim 18, Xie teaches the method of claim 1, wherein the Krumbein sphericity of the composite is at least 0.5, API-RP-19C, and the roundness of the composite is at least 0.5 (on the Sloss Chart) (Abstract; Page 2, paragraph [0019]).

	Regarding Claim 19, Bestaoui discloses the method of claim 1, where the coating of the composite further comprises one or more fillers selected from the group consisting of silica sand, Kevlar fibers, fly ash, sludges, slags, waste paper, rice husks, saw dust, volcanic aggregates, expanded perlite, pumice, scoria, obsidian, minerals, diatomaceous earth, mica, borosilicates, clays, metal oxides, metal fluorides, plant and animal remains, sea shells, coral, hemp fibers, manufactured fillers, silica, mineral fibers, mineral mats, chopped fiberglass, woven fiberglass, metal wools, turnings, shavings, wollastonite, nanoclays, carbon nanotubes, carbon fibers and nanofibers, graphene oxide, graphite, and combinations thereof (Abstract; Page 4, [0030], lines 1-11; paragraph [0046], lines 1-13).



	Regarding Claim 22, Bestaoui discloses of claim 1, wherein the coating comprises alumino-silicate (Abstract; Page 1, [0007], lines 1-22; Page 2, paragraph [0017]).
Bestaoui, however, fails to disclose wherein the molar ratio of SiO2:Al2O3 in the aluminosilicate is from about 1:1 to about 30:1.
Xie teaches the method of claim 1, wherein the molar ratio of SiO2:Al2O3 in the aluminosilicate is from about 1:1 to about 30:1 (Abstract; Page 2, paragraph [0026]) for the purpose of enhancing the strength of the template shell coating in order for the proppant to have better resistance to fracturing downhole/assist in hydrocarbon recovery and/or other wellbore operations (Abstract; Page 1, [0006], lines 1-2; [0016], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Bestaoui in view of Xie to incorporate a specific molar ratio of the components in aluminosilicate because doing so would enhance the strength of the template shell coating in order for the proppant to have better resistance for fracturing downhole and hydrocarbon recovery operations.




(a)    silica or a silicate (Abstract; Page 1, [0007], lines 1-22; Page 2, paragraph [0017]; Page 3, paragraph [0026] and [0027]), lines 1-9);
(c)    an aluminosilicate (Abstract; Page 1, [0007], lines 1-22; Page 2, paragraph [0017]); and
(d)    at least one member selected from the group consisting of:
(i)    aluminum trichloride;
(ii)    alkaline earth oxide or hydroxide (Abstract; Page 1, [0007], lines 1-22; Page 2, paragraph [0017]);
(iii)    zinc chloride;
(iv)    an oxide of a transition metal (Abstract; Page 1, [0007], lines 1-22; Page 2, paragraph [0017]; Page 3, paragraph [0026] and [0027]), lines 1-9); and
(v)    weak organic acid, salt or ester thereof.
	Bestaoui, however, fails to disclose a coating comprising:
(b)    an alkali hydroxide or alkali oxide.
Xie teaches the methods above wherein the proppant or sand control particulate core is strengthened with a coating comprising (b) an alkali hydroxide or alkali oxide (Abstract; Page 4, [0036], lines 13-25 [Wingdings font/0xE0] Xie teaches this limitation by incorporating a crystal initiator in the form of alkali metal oxides and/or transition metal or oxides on the template shell/sphere coating) for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Bestaoui in view of Xie to incorporate a coating comprising an alkali hydroxide or alkali oxide because doing so would enhance the strength of the template shell coating in order for the proppant to have better resistance for fracturing downhole and hydrocarbon recovery operations.

Allowable Subject Matter
Claim 24 is allowed.

Response to Arguments
Applicant’s arguments filed 10/26/2020 have been fully considered but are not persuasive.
The applicant argues wherein the combination of references Bestaoui-Spurr and Xie fail to disclose and/or suggest “a coating containing sodium silicate or potassium silicate,” as instantly recited for Independent claims 1 and 23.
The examiner respectfully disagrees.
Reference Bestaoui discloses methods of treating subterranean formations penetrated by a well comprising introducing into the well a composite comprising a proppant or sand control particulate core strengthened with a coating covering at least a portion of the proppant or sand control particulate (Abstract; Page 1, paragraph [0007]), the coating comprising a hardened reaction product prepared from, wherein the coating comprises sodium silicate or 
(i)    aluminum trichloride;
(ii)    alkaline earth oxide or hydroxide (Abstract; Page 1, [0007], lines 1-22; Page 2, paragraph [0017]);
(iii)    zinc chloride;
(iv)    an oxide of a transition metal (Abstract; Page 1, [0007], lines 1-22; Page 2, paragraph [0017]; Page 3, paragraph [0026] and [0027]), lines 1-9); and
(v)    weak organic acid, salt or ester thereof.
	The examiner acknowledges wherein reference Bestaoui, however, fails to disclose a coating comprising (b) an alkali hydroxide or alkali oxide.  The examiner relies on reference Xie to teach the methods above wherein the proppant or sand control particulate core is strengthened with a coating comprising (b) an alkali hydroxide or alkali oxide (Abstract; Page 4, [0036], lines 13-25 [Wingdings font/0xE0] Xie teaches this limitation by incorporating a crystal initiator in the form of alkali metal oxides and/or transition metal or oxides on the template shell/sphere coating) for the purpose of enhancing the strength of the template shell coating in order for the proppant to have better resistance to fracturing downhole/assist in hydrocarbon recovery and/or other wellbore operations (Abstract; Page 1, [0006], lines 1-2; [0016], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Bestaoui in view of Xie to incorporate a coating comprising an alkali hydroxide or alkali oxide because doing so would enhance the strength of 
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li (U.S Pub 2015/0290771) – disclose a coating layer on each of the abrasive grain articles that function to bridge to form a chemical bonding between the abrasive grains and the matrix material (Abstract).
Monastiriotis et al (U.S Pub 2014/0162911) – discloses proppants for hydraulic fracturing oil and gas wells comprising polymeric coatings that are strengthened with a reinforcing particulate proppant coating (Abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        



/ZAKIYA W BATES/Primary Examiner, Art Unit 3674